357 S.W.3d 316 (2012)
Kimoni L. RUSSELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73179.
Missouri Court of Appeals, Western District.
January 31, 2012.
Darren E. Fulcher, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Division Three: KAREN KING MITCHELL, P.J., JAMES M. SMART, JR., and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Kimoni Russell appeals the denial of his Rule 29.15 motion for post-conviction relief, after an evidentiary hearing. He raises a claim of ineffective assistance of trial counsel. We affirm. Rule 84.16(b).